 Case 3:18-cv-00097-GEC Document 24 Filed 10/25/19 Page 1 of 3 Pageid#: 128




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

                                              )
                                              )
 MICHAEL DONALDSON,                           )
                                              )
         Plaintiff,                           )
                                              )
               v.                             )       Case No.: 3:18CV00097
                                              )
 TRAE FUELS, LLC., et al.                     )
                                              )
         Defendants.                          )
                                              )
                                              )

   CONSENT MOTION TO AMEND SCHEDULING AND BRIEFING DEADLINES

       COMES NOW Plaintiff Michael Donaldson, with the consent of Defendants Trae Fuels,

LLC and EnviroTech Services, Inc., and moves to amend the scheduling order to extend the

discovery deadline to October 30, 2019 for the limited purpose of 30(b)(6) depositions of both

Defendants and to modify the briefing deadlines for summary judgment as follows:

Deadline                                      Current Date           Requested Date

Motion for Summary Judgment                   October 31, 2019       No change

Opposition to Summary Judgment                November 14, 2019      12pm November 11, 2019

Reply in Support of Summary Judgment          November 21, 2019      5pm November 15, 2019

       There is good cause for this motion. With respect to the depositions, Plaintiff timely

noticed the depositions for October 18, 2019, but the unavailability of the best corporate designee

for the depositions prevented the parties from taking the deposition between October 18 and

October 25, 2019, the current close of discovery. With respect to the modifications to the briefing

deadlines, the parties learned that Judge Conrad was unavailable for a hearing the week of
 Case 3:18-cv-00097-GEC Document 24 Filed 10/25/19 Page 2 of 3 Pageid#: 129




November 25, 2019, so the parties agreed to a condensed briefing schedule to permit an earlier

hearing on the motion. Plaintiff and Defendant have contacted court personnel and expect to

schedule a hearing on summary judgment on November 21 or 22, 2019 in Roanoke.

       Defendants consent to this motion.

                                            Respectfully submitted,

                                            MICHAEL DONALDSON

                                            ALAN LESCHT AND ASSOCIATES, PC

                                    By:     /s/Jack Jarrett________________
                                            Jack Jarrett (VSB #86176)
                                            Alan Lescht and Associates
                                            1825 K St., N.W., Suite 750
                                            Washington, DC 20006
                                            (202) 463-6036 (phone)
                                            (202) 463-6067 (fax)
                                            jack.jarrett@leschtlaw.com
                                            Counsel for Plaintiff



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, I filed the foregoing with the Court’s CM/ECF

system which will automatically serve a copy on counsel of record for Defendants.

       Jackson S. Nichols, Esq.
       Cohen Seglias Greenhall Pallas & Furman PC
       1828 L. Street, N.W.
       Suite 705
       Washington, D.C. 20036
       (202) 466-4110
       JNichols@CohenSeglias.com

       Lars H. Liebeler, Esq. (admitted pro hac vice)
       Lars Liebeler PC
       1828 L. Street, N.W.
       Suite 705
       Washington, D.C. 20036
       (202) 587-4747
       LLiebeler@LHL-LawFirm.com



                                                2
Case 3:18-cv-00097-GEC Document 24 Filed 10/25/19 Page 3 of 3 Pageid#: 130




                                        Respectfully Submitted,

                                               /s/Jack Jarrett
                                        Jack Jarrett (VSB #86176




                                    3
